department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date genin-157636-04 cc ita b4 uil -------------------------------------------- --------------------------------- ------------------------------- ---------------------------- attn ------------------- dear -------------------- this is in response to your letter post-marked date you requested general information regarding a person’s qualifications to be a qualified_intermediary for like-kind_exchanges under sec_1031 of the internal_revenue_code as you know taxpayers may use a qualified_intermediary to facilitate a like-kind_exchange if certain requirements are met a taxpayer’s transfer of relinquished_property to a qualified_intermediary and subsequent receipt of like-kind replacement_property from a qualified_intermediary is treated as an exchange with the qualified_intermediary the rules relating to qualified intermediaries are discussed in sec_1_1031_k_-1 of the income_tax regulations sec_1_1031_k_-1 provides that a qualified_intermediary is a person that a is not a disqualified_person and b enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer a disqualified_person is any person that is an agent of the taxpayer at the time of the transaction for this purpose a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction in determining whether someone is an agent of the taxpayer and thus a disqualified_person as to the taxpayer performance of the following services are not taken into account -- i ii services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company in addition persons that are either related to the exchanging taxpayer or to an agent of the taxpayer are also disqualified persons see sec_1_1031_k_-1 and sec_1_1031_k_-1 provides that in the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a case the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange while gain_or_loss must be recognized if the taxpayer actually or constructively receives money or non-like-kind property before receiving the like-kind replacement_property the determination of whether the taxpayer receives money or other_property before receiving the replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer moreover for a person to be a qualified_intermediary the exchange_agreement must expressly limit the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary the rules relating to a taxpayer’s right to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary are provided in sec_1_1031_k_-1 in summary any person that is not a disqualified_person that enters into an exchange_agreement with an exchanging taxpayer and that performs the functions of a qualified_intermediary as set forth in the regulations as cited above is a qualified_intermediary as to that taxpayer we hope this information is of some assistance to you in making a determination as to who may be a qualified_intermediary if you have any questions you may contact ------- ------------------------- of my office at --------------------- not a toll-free number sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting
